Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on June 26, 2019.
Claims 1-25 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on November 21, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (i.e., Claims 21-25) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-13, 16-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No. 2020/0301672) in view of Woulfe et al. (US Pub. No. 2018/0276562).
Claims 1, 9, 16 and 21: Li discloses
a feature extractor to extract a plurality of features from input data corresponding to the compliance issue and the plurality of features including descriptive information corresponding to a function of the input data; ([0023] Cognitive model 128 assesses a document by considering multiple features, which may be online or offline and available as structured or unstructured data, by setting and applying relative numerical weights to each feature. [0024] Program 150 is a program for generating analysis rules based on code standard documents by retrieving, analyzing, extracting, and creating feature vectors from one or more code standard documents and one or more associated program analysis rules.)
an inference generator to: classify the plurality of features into a group indicative of at least one of a semantic property, a programming pattern, or a compliance type of the function of the input data; ([0030] Program 150 processes the retrieved coding standard documents and associated program analysis rules (step 204). Program 150 utilizes NLP techniques to parse and analyze the retrieved documents and associated rules. In an embodiment, program 150 utilizes section filtering to identify distinct categories, sections, themes, or topics within a document. For example, if a document contains the specification sections; “Programming Specifications”, “Unit Testing”, and “Project Structure”, then program 150 identifies and filters each distinct section into a respective rule topic and scope. [0032] semantic expression)
retrieve a solution from a database that correspond to the cluster identifier, the solution to resolve the compliance issue corresponding to the input data; and ([0046] …For example, in the instance where a corporate code standard document dictates that all function names must be capitalized, an IDE utilizing generated rules may highlight, underline, notify, modify, and/or automatically correct the portion of the incongruent code.)
a suggestion generator to generate a suggestions list to present to a user based on a building of a pool of solutions ([0046]… In this situation, the sent user notification may include the portion of incongruent code, hints to rectify the code, and an indication that the code was automatically modified to conform with the code standard document and associated generated rules.)
Li discloses at [0023]…In various embodiments, the code standard document vectors are labeled with an associated rule enabling cognitive model 128 to learn what features are correlated to a specific rule or a subset of a specific rule, prior to use… The labeled documents are aggregated to form a training set that includes a plurality of labeled features, such as tokenized document-rule pairs, functions, variables, objects, data structures, etc.; [0030] Program 150 processes the retrieved coding standard documents and associated program analysis rules (step 204). Program 150 utilizes NLP techniques to parse and analyze the retrieved documents and associated rules. In an embodiment, program 150 utilizes section filtering to identify distinct categories, sections, themes, or topics within a document. For example, if a document contains the specification sections; “Programming Specifications”, “Unit Testing”, and “Project Structure”, then program 150 identifies and filters each distinct section into a respective rule topic and scope but does not explicitly disclose assign a cluster identifier to the plurality of features based on a prediction that the plurality of features are classified into the group.
Woulfe, however, discloses [0094] Aspects of the subject matter disclosed herein pertain to the technical problem of determining the probability of a software bug of a category or categories of interest being present in a source code file in a relevant and meaningful manner The technical features associated with addressing this problem involve a technique that models the context or syntactic structure of portions of a source code file (i.e., source code statements, methods, classes) with and without software bugs of a category or categories of interest to generate a machine learning model to predict the probability of a source code file including software bugs of a category or categories of interest.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cluster identifier based on a prediction that the features are classified into the group, as disclosed by Woulfe in the system disclosed by Li, for the motivation of providing a method of inferring the probability of the presence of categories of a software bug in a source code file. (Woulfe; Abstract).
Claims 2, 10, 17 and 22:  Li discloses a model. ([0006]: The cognitive model utilizes one or more historical code standard documents based on the unassociated code standard documents and associated program analysis rules based on the unassociated code standard documents, wherein the historical code standard documents are natural language documents and the program analysis rules are programmatic. The one or more computer processors generate, based on one or more calculations by the cognitive model, one or more program analysis rules.)  Woulfe also discloses a model. (Abstract: A machine learning model can be trained to infer the probability of the presence of categories of a software bug in a source code file.)
Claims 3, 11, 18 and 23:  Li does not does patterns, per se, however, Woulfe discloses patterns. ([0019] In accordance with aspects of the subject matter disclosed herein a mechanism for inferring the presence of categories of software bugs in a source code file is described. The mechanism can analyze one or more source code files to extract features that represent patterns indicative of a category of software bug. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pattern identification, as disclosed by Woulfe in the system disclosed by Li, for the motivation of providing a method of inferring the probability of the presence of categories of a software bug in a source code file. (Woulfe; Abstract).
Claims 4, 5, 12, 13 and 19:  Li discloses a batch model updater to train a model to predict a function of input data, generate a cluster of similar input data and associate the cluster to a solution and to be used for classifying input data into groups corresponding to at least one of a semantic property, programming pattern or compliance type. ([0024] Program 150 is a program for generating analysis rules based on code standard documents by retrieving, analyzing, extracting, and creating feature vectors from one or more code standard documents and one or more associated program analysis rules. In an embodiment, program 150 receives or determines the programmatic scope (i.e., whether the code standard documents relate to a specific programming language or syntactically similar programming languages). In yet another embodiment, program 150 aggregates documents and associated rules with applicable data (i.e., labels, programmatic metadata, extracted sub-features, etc.) stored in database 122. In an embodiment, program 150 retrieves coding standard documents and associated program analysis rules. In an embodiment, program 150 may perform preprocessing techniques (e.g., sentence splitting, sentence tokenizer, POS tagging, context extraction, etc.) on sections, sentences, and lines of codes contained within a document and/or associated rule, thus creating document information and rule information (i.e., split, tokenized, labeled, unstructured, or structured data). In a further embodiment, program 150 vectorizes the document and rule information, creating training and testing sets that contain processed and extracted documents, labeling (i.e., associating, relating, etc.) the document information vector with rule information containing the associated, processed and extracted rule. In another embodiment, program 150 utilizes supervised training to train cognitive model 128 based on the training and testing sets. In another embodiment, program 150 processes and vectorizes a code standard document and feeds the extracted document information vector into cognitive model 128, allowing the model to calculate and generate a program analysis rule utilizing the trained cognitive model... In another embodiment, if program 150 determines that the model is well trained, then program 150, respectively, logs the document, generated rule, and associated information (e.g., programming language, tokenized vectors, code comments, similar business rules, etc.) into code standard corpus 124 and rule repository 126. In addition, program 150 exports the generated rules into an application such as application 112.)
Claim 6:  Li discloses units of code and commits. ([0047]).

Claims 7, 8, 14, 15, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Woulfe in view of Raghunathan et al. (US Pub. No. 2014/0108307).
Claims 7, 8, 14, 15, 20, 24 and 25:  Li discloses building a pool of solutions based on similarities ([0021]…For example, if a user violates a naming convention/rule, then program 150 may retrieve the corrective description corresponding to the violated rule and display the description to the user in an IDE. In an embodiment, rule repository 126 contains unprocessed rules) and a compliance type ([0029] In an embodiment, program 150 retrieves historical code standard documents and associated program analysis rules from code standard corpus 124 and rule repository 126 based on the determined targeted program language or application. In another embodiment, program 150 retrieves historical documents and rules based on the associated governing bodies. For example, if a document is associated with a specific corporation, governing body, or organization, then program 150 may retrieve all documents and rules associated with the specific corporation, governing body, or organization. In various embodiments, program 150 retrieves a subset of historical documents and associated rules, such as, documents created within a defined time period or documents that target a similar programming language (e.g., JavaScript and TypeScript, C++ and C#, etc.).
Li does not disclose solutions based on a profile including feedback.
Raghunathan, however, discloses using feedback to a previous suggestion to update the profile from which the suggestions are generated. (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using feedback from suggestions to update a profile, as disclosed by Raghunathan in the system disclosed by Li/Woulfe, for the motivation of providing a method of providing personalized and context-aware suggestions to a user. (Raghunathan; Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
US Pub. No. 2019/0347424 to Bezzi et al.: See [0011]; [0020]; [0021]; [0038]; [0043]; [0044]
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629